Celebrezze, C.J.,
concurring in part, dissenting in part and dissenting from the judgment. I certainly agree with the plurality’s statement that the writ of mandamus should not issue from this court in the absence of a showing by the relator that he has a clear legal right to the relief which the Industrial Commission is under a clear legal duty to provide. Likewise, I concur in the plurality’s emphasis of our obligation to construe the workers’ compensation laws in a remedial manner. Finally, I concur in the plurality’s reaffirmance at fn. 2 of the continuing validity of this court’s holding in State, ex rel. Wallace, v. Indus. Comm. (1979), 57 Ohio St. 2d 55 [11 O.O.3d 216], which requires non-examining physicians to expressly accept the factual findings of the examining physician when preparing a medical report.
I cannot, however, sanction the attempted overhaul of established workers’ compensation law regarding Industrial Commission determinations of disability which has in large measure recently been undertaken by this court.6
*218In part, that unfortunate trend continues in the instant case, where a plurality presses its assault on this court’s decision in State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166 [16 O.O.3d 199]. Although reports of Anderson’s demise are at this time premature,7 by all indications there are some who eagerly await the day on which they can jointly preside at its wake.
In this haste to rewrite workers’ compensation law by way of judicial edict, the basic and laudable purpose of our holding in Anderson has been overlooked. The straightforward purpose of that decision is to ensure that, in combined-effect claims, there be medical evidence which evaluates the total impairment resulting from the effect of two or more allowed conditions before the commission can reasonably make an informed determination of a claimant’s disability. The necessity of such a medical finding of impairment in combined-effect cases should be beyond question and is a prerequisite to an accurate administrative determination concerning disability.
Today’s plurality objects to the view that medical reports not evaluating the combined effect of allowed conditions cannot alone be an evidentiary basis for a commission disability order. While a fine tuning of the Anderson decision could address the crux of the plurality’s legitimate concern (by allowing the commission to consider these reports as record evidence so long as there is also record evidence evaluating combined-effect impairment), the plurality attempts simply to dispense with Anderson by turning a deaf ear to the very real problem sought to be addressed by that case. Instead of a workable solution, a new rule is proposed which is potentially dangerous and immediately unjust to all parties before the Industrial Commission.
It is claimed in today’s per curiam opinion that, in combined-effect cases, the commission may make its disability finding based on a series of medical reports, each of which evaluates the claimant’s impairment with regard to only one of the claimant’s concurrently allowed conditions but *219none of which evaluates their combined effect. By way of illustration, consider a claimant who suffers from both physical and mental allowable conditions. Doctor “A,” whose expertise and examination concern the physical condition, has made factual findings and rendered an impairment appraisal relative only to the worker's physical condition. Similarly, Doctor “B,” the worker’s examining psychiatrist, has estimated the psychiatric impairment alone. If today’s per curiam opinion reflected the law of this state, there would not be a need for any medical evaluation of the totality of the claimant’s impairment based on the combined effect of these two allowed conditions. Instead, the plurality evidently feels the commission’s administrative staff should somehow interpret and combine these separate medical impairment findings in reaching a determination of disability, without need of a combined-effect analysis by a medical expert. I do not share that view.
I am fully cognizant of the state’s highly trained and knowledgeable administrative staff involved in the determination of disability claims. However, just as staff hearing officers (and judges) are not qualified to render medical diagnosis or treatment under the laws of this state,8 so too are they equally unqualified to render competent medical advice concerning the combined effect of multiple impairments. This is because the rendering of a medical opinion concerning the degree of impairment resulting from the combined effect of two or more concurrently allowed conditions is not a simple problem of addition or subtraction. If that were the case, parties would be seeking such expert medical advice from accountants rather than physicians. A ten percent degree of impairment resulting from a physical condition, taken together with a ten percent degree of impairment resulting from a psychiatric or other physical condition, may combine to produce a total degree of impairment that is quantitatively different from twenty percent. The crucial reality, which is simplistically overlooked, is that such a professional judgment of impairment begs for a medical expert, not a mathematician.
Those participants in the disability determination process who are not opining physicians are entirely ill-suited to make an informed medical assessment of impairment in the first instance. The administrative role in the complex process of determining disability, as designed by the General Assembly, must necessarily rely on expert medical facts and opinions. It is, of course, sheer folly to suggest that lay persons should be charged with the awesome responsibility of determining disability in combined-effect cases without benefit of at least one medical report9 which evaluates the *220total extent of impairment resulting from the interaction of the allowed conditions. As we have often repeated, the physician alone properly determines impairment. The commission and its hearing officers then make the legal determination of disability by considering the effect that the claimant’s impairment has on his ability to work. Thus, if the commission were to invade the province of the medical expert in this delicately balanced system, it would constitute an abuse of discretion. See, e.g., State, ex rel. Dallas, v. Indus. Comm. (1984), 11 Ohio St. 3d 193, 194; State, ex rel. Walters, v. Indus. Comm. (1985), 20 Ohio St. 3d 71, 74, at fn. 3.
What we sought to recognize in Anderson, and what remains true today, is that a medical evaluation of impairment because of the combined effect of two or more allowed conditions is virtually always an essential predicate to a sustainable determination of disability by the Industrial Commission.10 For us to require any less would be a perversion of the law of Ohio by her highest court.
An examination of the instant scenario demonstrates a persistent effort to alter radically this fundamentally fair hearing process. In this case, Dr. H. Tom Reynolds evaluated only the impairment resulting from the claimant’s physical condition. Dr. Robert L. Turton estimated the impairment relating solely to the claimant’s psychiatric condition. There was no expert medical opinion in the commission’s record which evaluated the combined impairment of both these allowed conditions. By approving the commission’s order, the plurality in essence would rest with the commission’s hearing officers the authority to make both the medical combined-effect-impairment finding and the subsequent disability determination which is necessarily based in part on the impairment finding. While those who complacently concur in today’s judgment may charge that this court has allowed physicians to usurp the commission’s function, a contention to which I do not subscribe, it is obvious that under the scheme advanced today the commission’s hearing officers could usurp the physician’s function. I trust, however, that such an invitation will be declined.
If clarification or temperance of the exclusionary effect of Anderson is appropriate, this court should, at a minimum, require the commission to determine disability based, at least in part, on medical evidence concerning the degree of total impairment resulting from the combined effect of the allowed conditions. Otherwise, there will not be sufficient “* * * evidence upon which the commission’s finding might properly rest * * (Emphasis added.) State, ex rel. Stuber, v. Indus. Comm. (1933), 127 Ohio St. 325, 329.
*221The framers of this state’s great Constitution exhibited both wisdom and foresight by vesting the power to consider extraordinary writs in this state’s appellate courts.11 Our constitutional mandate in workers’ compensation cases includes the judicial duty to ascertain whether there is a “* * * factual basis for the exercise of the commission’s discretion * * *.” State, ex rel. Powhatan Mining Co., v. Blake (1944), 143 Ohio St. 227, 231 [28 O.O. 142]. This charge is undermined by the plurality’s position, which virtually invites an unrestrained abuse of discretion by sanctioning an inherently flawed process in which administrative determinations of disability are made without any medically reliable evidentiary basis evaluating the total impairment in combined-effect cases.
For the foregoing reasons, I respectfully concur in part, dissent in part, and dissent from the judgment.
Sweeney, J., concurs in the foregoing opinion.

 Among the radical changes in workers’ compensation law championed by recent plurality opinions of this court are the following:
The Industrial Commission’s order need no longer state with specificity the medical reports or other evidence on which it has relied in reaching its determination on disability, nor need it specify the reasons for its determination. Rather, the mechanical incantation “based on the evidence in the file, and the evidence adduced at the hearing” will suffice. See State, ex rel. Smith, v. Indus. Comm. (1986), 26 Ohio St. 3d 128.
The court may now search the file for evidence in support of the commission’s order should the commission’s basis, if stated, somehow fail to otherwise withstand scrutiny. See Smith, supra; State, ex rel. Milburn, v. Indus. Comm. (1986), 26 Ohio St. 3d 119, attempting to undermine State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481.
The commission abuses its discretion only where the record is devoid of “some evidence” supporting its order. “Some evidence” is any evidence, no matter how minimal in quantity nor how deficient or unreliable in quality. See Milbum, supra, attempting to overrule State, ex rel. Thompson, v. Fenix & Scisson, Inc. (1985), 19 Ohio St. 3d 76, and its progeny.
It is my view that the distorted “some evidence” rule applied in recent cases by members of this court is meaningless jargon employed to justify that which is unjust. See State, ex rel. Smith, v. Indus. Comm. (1986), 26 Ohio St. 3d 128, 130-134 (Celebrezze, C.J., concurring in part and dissenting in part).
In case the current attempt to nullify State, ex rel. Anderson, v. Indus. Comm. (1980), 62 *218Ohio St. 2d 166 [16 O.O.3d 199], is not quite enough for the bench and bar of this state to digest, a faction of this court has added further to the chaos.
This group just concurred, without qualification, in this court’s decision in State, ex rel. Rhodeback, v. Johnstown Mfg., Inc. (1986), 26 Ohio St. 3d 115. In Rhodeback this court explicitly followed the full import of our holding in Anderson by rejecting commission medical reports in which the physicians did not evaluate the combined effect of the claimant’s physical and psychiatric conditions. While agreeing in Rhodeback that the commission had abused its discretion by admitting these reports, this group today indicates its desire to abolish, for all practical purposes, the Anderson and now Rhodeback decisions with regard to disability determinations in combined-effect claims.


 Because today’s ruling and the ruling in State, ex rel. Hughes, v. Goodyear Tire & Rubber Co. (1986), 26 Ohio St. 3d 71, are plurality decisions, neither opinion represents the binding law of this state, e.g., Hedrick v. Motorists Mut. Ins. Co. (1986), 22 Ohio St. 3d 42, 44, and both are best viewed as unfortunate aberrations.


 R.C. 4731.41 forbids the practice of medicine by any person not licensed by the State Medical Board.


 Such medical reports, evaluating combined-effect impairment, could be prepared either by the commission’s staff physicians, the attending physician, or by independent medical experts, or any combination of such experts.


 Further, and consistent with our holdings in State, ex rel. Wallace, v. Indus. Comm. (1979), 57 Ohio St. 2d 55 [11 O.O. 3d 216], and State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165 [22 O.O.3d 400], if the physician conducting the combined-effect impairment evaluation has not actually examined the claimant for all the allowed conditions, he must expressly accept the factual findings of those physicians who did examine the claimant when rendering an opinion as to the other allowed conditions.


 Sections 2(B)(1) and 3(B)(1) of Article IV of the Constitution; see, e.g., State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141 [40 O.O.2d 141], paragraph one of the syllabus.
In paragraph seven of the Pressley syllabus, this court wisely explained that “* * * in considering the allowance or denial of the writ of mandamus on the merits, [the court] will exercise sound, legal and judicial discretion based upon all the facts and circumstances in the individual case and the justice to be done. ” (Emphasis added.)